      Case 1:19-mc-00405-LG-RHW Document 16 Filed 08/16/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 IN RE: EX PARTE APPLICATION OF
 LAURA ZUNIGA CACERES,
 BERTHA ZUNIGA CACERES, AND
 SALVADOR ZUNIGA CACERES
 FOR ASSISTANCE BEFORE A
 FOREIGN TRIBUNAL

                                                    CIVIL ACTION NO. 1:19MC405-LG-RHW


                       ORDER GRANTING MOTION TO BE HEARD

       On July 17, 2019, Applicants filed an ex parte motion for discovery for use in a foreign

tribunal pursuant to 28 U.S.C. § 1782. Doc. [1]. The Applicants’ motion requests the issuance

of a subpoena for documents from Hancock Whitney Bank for use in a Honduran criminal

proceeding against David Castillo Mejia. Specifically, Applicants seek bank records related to a

$1.6 million real estate purchase made by Castillo. Hancock Whitney Bank holds the mortgage

on Castillo’s property. On August 5, 2019, Tanya Romero-Baca (wife of David Castillo Mejia)

requested an opportunity to be heard on Applicants’ motion for discovery. Doc. [11]. She

argues her rights and interests are directly affected by the ex parte application for discovery. In

the interests of due process, the Court finds Romero-Barca’s motion should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that Romero-Barca’s [11] Motion is

GRANTED, and that she shall have until August 23, 2019, to file a response to Applicants’ ex

parte motion for discovery.

       SO ORDERED AND ADJUDGED, this the 16th day of August 2019.

                                                      /s/ Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
